           Case 1:20-cv-00811-LKG Document 12 Filed 10/29/20 Page 1 of 2




            In the United States Court of Federal Claims
                                                   )
    LINDA BELLE MARS,                              )
                                                   )
                          Plaintiff,               )
                                                   )                No. 20-811T
    v.                                             )
                                                   )                Filed October 29, 2020
    THE UNITED STATES,                             )
                                                   )
                          Defendant.               )
                                                   )

                                         DISMISSAL ORDER

         Plaintiff, pro se, Linda Belle Mars, commenced this action on June 29, 2020. ECF No. 1.
On August 25, 2020, the government filed a motion for a more definite statement, pursuant to
Rule 12(e) of the Rules of the United States Court of Federal Claims (“RCFC”). ECF No. 9.
After plaintiff failed to file a response to the government’s motion for a more definite statement,
the Court issued a Show Cause Order directing plaintiff to explain why she failed to timely
respond to the government’s motion for a more definite statement and to provide her response to
the government’s motion by October 19, 2020. ECF No. 10. The Court’s Show Cause Order
states that, should she fail to timely respond to the government’s motion for a more definite
statement by October 19, 2020, the Court would treat such failure to respond as a failure to
comply with the Court’s Order and to prosecute this matter pursuant to RCFC 41(b).

         Plaintiff has not filed a response to the government’s motion for a more definite
statement, or a response to the Court’s Show Cause Order. RCFC 41(b). On October 26, 2020,
plaintiff filed a motion for an extension of time to respond to the government’s motion. ECF No.
11. Because plaintiff has failed to comply with the Court’s September 28, 2020, Show Cause
Order and to prosecute this matter, the Court dismisses this action without prejudice. RCFC
41(b).1 The Court’s dismissal is without prejudice and plaintiff may refile her case should she
wish to do so.


1
 RCFC 41(b) provides that: “[i]f the plaintiff fails to prosecute or to comply with [the Court’s] rules or a
court order, the court may dismiss on its own motion or the defendant may move to dismiss the action or
any claim against it.” RCFC 41(b).
  Case 1:20-cv-00811-LKG Document 12 Filed 10/29/20 Page 2 of 2




And so, for the foregoing reasons, the Court:

1. DISMISSES the complaint without prejudice, pursuant to RCFC 41(b); and

2. DENIES-AS-MOOT the government’s motion for a more definite statement;
   plaintiff’s motion to proceed in forma pauperis; and plaintiff’s motion for an
   extension of time.

The Clerk’s Office is directed to ENTER final judgment consistent with this Order.

No costs.

IT IS SO ORDERED.



                                          s/ Lydia Kay Griggsby
                                          LYDIA KAY GRIGGSBY
                                          Judge




                                                                                     2
